Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 24, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  160320                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160320
                                                                    COA: 323741
                                                                    Wayne CC: 14-001748-FC
  JOHNNY RAY KENNEDY,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the August 6, 2019
  judgment of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REVERSE that part of the Court of Appeals judgment
  holding that the defendant’s constitutional challenge is unpreserved. “The Constitution
  guarantees a fair trial through the Due Process Clauses, but it defines the basic elements
  of a fair trial largely through the several provisions of the Sixth Amendment . . . .”
  Strickland v Washington, 466 U.S. 668, 684-685 (1984). Because a criminal defendant’s
  interest in expert assistance under People v Kennedy, 502 Mich. 206, 228 (2018), is
  grounded in due process, and the defendant’s motion for expert assistance in the trial
  court asked for relief under US Const, Am VI, his due process challenge was preserved.
  We VACATE the remainder of the Court of Appeals judgment and REMAND this case
  for reconsideration under the standard for preserved constitutional error. People v
  Anderson (After Remand), 446 Mich. 392, 405-406 (1994).

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 24, 2020
           a0421
                                                                               Clerk